Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement reason’s for allowance.

The prior art references most closely resembling the applicant claimed invention are Kurtzer et al (U.S. 10,970,113) and Gandhi et al (U.S. 2022/0210041).

First Kutzer disclosed, “An orchestration system may provide distributed and seamless stateful high performance computing for performance critical workflows and data across geographically distributed compute nodes. The system may receive a task with different jobs that operate on a particular dataset, may determine a set of policies that define execution priorities for the jobs, and may determine a current state of compute nodes that are distributed across different compute sites. The system may distribute the jobs across a selected set of the compute nodes in response to the current state of the set of compute nodes satisfying more of the execution priorities than the current state of other compute nodes. The system may produce task output based on modifications made to the particular database as each compute node of the set of compute nodes executes a different job of the plurality of jobs.” However Kutzer failed to disclose a system, comprising: at least one processor; memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a method, the method comprising: receiving, at a first edge compute site of a telecommunications network, raw data from a first device over a first access network; determining, by the first edge compute site, whether to send the raw data to a second edge compute site of the telecommunications network; 31 116009813.11613-US-U1 when it is determined to send the raw data to the second edge compute site of the telecommunications network, sending, by the first edge compute site, the raw data to the second edge compute site; determining, by the first edge compute site, whether the raw data needs to be modified for consumption by a first model that is stored by one of the first edge compute site, the second edge compute site, the first device, or a second device connected to the first edge compute site; when it is determined that the raw data needs to be modified for consumption by the first model, modifying the raw data to generate modified data; determining, by the first edge compute site, whether to provide the modified data to at least one of the second edge compute site, the first device, or the second device; when it is determined to provide the modified data to at least one of the second edge compute site, the first device, or the second device, providing the modified data to at least one of the second edge compute site, the first device, or the second device; determining, by the first edge compute site, whether to modify the first model at the first edge compute site using the modified data; when it is determined to modify the first model at the first edge compute site, modifying the first model using the modified data to generate a modified first model; determining, by the first edge compute site, whether to send the modified first model to at least one of the second edge compute site, the first device, or the second device; when it is determined to send the modified first model to at least one of the second edge compute site, the first device, or the second device, sending the modified first model to at least one of the second edge compute site, the first device, or the second device; and 32 116009813.11613-US-U1 using the modified first model to automatically affect operation of at least one of the first edge compute site, the second edge compute site, the first device or the second device. (claims 1,11,20). Secondly Gandhi disclosed “The method involves identifying and analyzing samples of a subset of packets (205) of a set of flows exchanged between first and second compute sites (210, 212) connected through a first network link in order to identify attributes of the sampled packets. Attributes of predicted packets are computed between the identified samples in order to identify attributes of each flow in the set of flows. The identified and computed attributes of each flow is used in the set of flows to perform an emulation of the set of flows being exchanged between the two compute sites through a second network link in order to assess whether the second network link should be used for future flows.”. However Gandhi failed to disclose, “a system, comprising: at least one processor; memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a method, the method comprising: receiving, at a first edge compute site of a telecommunications network, raw data from a first device over a first access network; determining, by the first edge compute site, whether to send the raw data to a second edge compute site of the telecommunications network; 31 116009813.11613-US-U1 when it is determined to send the raw data to the second edge compute site of the telecommunications network, sending, by the first edge compute site, the raw data to the second edge compute site; determining, by the first edge compute site, whether the raw data needs to be modified for consumption by a first model that is stored by one of the first edge compute site, the second edge compute site, the first device, or a second device connected to the first edge compute site; when it is determined that the raw data needs to be modified for consumption by the first model, modifying the raw data to generate modified data; determining, by the first edge compute site, whether to provide the modified data to at least one of the second edge compute site, the first device, or the second device; when it is determined to provide the modified data to at least one of the second edge compute site, the first device, or the second device, providing the modified data to at least one of the second edge compute site, the first device, or the second device; determining, by the first edge compute site, whether to modify the first model at the first edge compute site using the modified data; when it is determined to modify the first model at the first edge compute site, modifying the first model using the modified data to generate a modified first model; determining, by the first edge compute site, whether to send the modified first model to at least one of the second edge compute site, the first device, or the second device; when it is determined to send the modified first model to at least one of the second edge compute site, the first device, or the second device, sending the modified first model to at least one of the second edge compute site, the first device, or the second device; and 32 116009813.11613-US-U1 using the modified first model to automatically affect operation of at least one of the first edge compute site, the second edge compute site, the first device or the second device”. (claims 1,11,20). 
In summary, the Examiner submits that there is no motivation to combine the aforementioned references; therefore, claims 1-20 have been deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2453